         Case 2:18-cv-05183-CDJ Document 7-1 Filed 01/30/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK C. RO KITA, JR.,                                     CIVIL ACTION

          Petitioner,

         v.
                                            FILED N0.18-5183
BARRY SMITH, et al.,
                                            FEB 1~ 2019
              Respondents.                 KATE BAR~, Clerk
                                       By            pep. Clelk

C. DARNELL JONES, II, J.

                                               ORDER

       AND NOW, this/        LJf';;   of   % ,            2019, upon careful and independent

consideration of the Petition for a Writ of Habeas Corpus (Doc. No. I), Petitioner's

Memorandum (Doc. No. 6), Respondents' Response (Doc. No. 5), the available state court

records, and the Report and Recommendation of Unites States Magistrate Judge Marilyn Heffley

(Doc. No. 7), it is hereby ORDERED that:

    1. The Report and Recommendation is APPROVED and ADOPTED;

   2. The Petition for a Writ of Habeas Corpus is DENIED with prejudice;

   3. There is no probable cause to issue a Certificate of Appealability; and

   4. The Clerk of Court shall mark this matter CLOSED.




                                                BY THE COURT:
